Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 1 of 11

Re SKE SF PT TEL: 886-2-23811997

SOTONERS FAX: 886-2-23703546
ATTORNEYS AT LAW E-MAIL lawyers @ sotoners.com.tw

 

AETHER 100 AEN 8 #21" 21, LANE 8, KWANG-CHOW ST., CHUNG-CHEN DISTRICT, TAIPEI, TAIWAN.

AFFIDAVIT

I, Roger K. C. Wang, of SOTONERS ATTORNEYS-AT-LAW, at 21, Lane 8, Kwang
Chow Street, Chung Chen District 100, Taipei, Taiwan, make oath and say as
following.

1. I am an attorney-at-law admitted to practice in Taiwan and one of the partner
lawyer of SOTONERS ATTORNY-AT-LAW. I was instructed by PACIFIC
BASIN HANDYSIZE LIMITED and PACIFIC BASIN HANDYSIZE (HK) LTD
to serve to TUNG HO STEEL ENTERPRISE CORP the following documents.

1). Answer and third-party complaint by the United State District Court Southern
District of New York dated 20 March 2020; and
2).Summons on a third-party complaint by United State District Court for the
Southern District of New York dated 23 March 2020.

2. I delivered the said documents by sending a legally attested letter to United State

District Court Southern District of New York to TUNG HO STEEL

ENTERPRISE CORP and received a post office’s receipt stamping their building,
a copy of which is attached hereto. I also at around 1600 PM of 6 April received
a phone call from Ms. Lee of the legal department of TUNG HO STEEL
ENTERPRISE CORP. She confirmed their safe receipt of the above court
documents and verified the contents of the each court papers. We asked her to

attend the litigation and liason with their US lawyers to clarify her queries.

3. Given the above, I confirm that all of the said documents were duly served on and
received by TUNG HO STEEL ENTERPRISE CORP.

Singed by Roger K. C. Wang

 
 
    
 

    

P awyer of Sotoners Attofi
Onthe of #4 day of April 2020
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 2 of 11

 

 

 

 

 

 

& &® Ff 2 fF & A A
. # 2: kee we  |SB. rh Fa
a) SE # — A ZEA R ep Fe
4 6 Ay Hidsisak © Esb TP EE RNA pi i si ie ot
eres alone
BY Se BE EL fy = A OB: geimncore moBl! ft eat dts |

HEE RIB AS EGER

Fas EE 000234 seéghhht : SILA PUERRRK 1 HO HOE

= uA He %
SP de hehe |

 

 

 

BASIN HANDYSIZE

C4]

 

C
- LIMITED] A) PACIRFIC BASIN HANDYSIZE] (HK)

 

Cc HE J ANSWER AND

&
c
—
onl
Se,
oN
Nye
7s
Ts]
LE
or
ai
i
oy
xu
pea) ¥
a
a
\ele

 

ki
J
ae
=
Oo
o
>
A
ry
Wc
O
©
“oO
ome
>
—
Z,
J
Sa

SUMMONS ON

 

. A THIRD+PARTY COMPLAINT (|x°\ Fa |/4F] 1 | 2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aw |. ee, | iS 4 x =
. RERE! ala) |> [8c ee IA ue |e [28 |z [BI o
m~
A
ae
Ape | Roza | ag A
a) AR a at 7? 4 AL
Bet 4a 7
woh sl A wt
sh af A)
| AEA TAN SRE ‘] 2
= le f BF x
— » PURE hE ik KH Ee A Tear Bo Fhe RED 4 -
Ae alk > HEPES Ee oO of a i
- EB i do HG ee HE A A
=—=-& KR fF Figg = F [er| FACE > wok oueal >
ERESRHMI+E:
Bt
2. BH -KEAM> MEMAESRH FREE: RERBBE ~ Be BRR i
S—F> @FEASa + FHP IE » a ,
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 3 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 1 of7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- — ---- x
BST CORPORATION d/b/a
BEST-STEEL TRADE CORPORATION, ECF CASE
Plaintiff, 1:19-cv-02063-KPF
- against - ANSWER AND THIRD-PARTY

 

COMPLAINT

M/V ELLIOTT BAY (NOW M/V DALLY),
her engines, boilers, tackle, etc., PACIFIC
BASIN HANDYSIZE LIMITED, and Pe

 

PACIFIC BASIN HANDYSIZE (HK), LTD., {3
Defendants. \ yo
ee x \. _— $
PACIFIC BASIN HANDYSIZE ey

LIMITED and PACIFIC BASIN
HANDYSIZE (HK), LTD.,

Third-Party Plaintiffs,
Vv.
TUNG HO STEEL ENTERPRISE CORP.,
Third-Party Defendant.
x
Pacific Basin Handysize Limited, and Pacific Basin Handysize (HK) Ltd. (“the

Defendant”), as for an Answer to the Complaint of the Plaintiff, BST Corporation d/b/a

 

Best-Steel Trade Corporation (“the Plaintiff”), avers:
Ly Paragraph 1 states a legal conclusion and, to that extent, is denied.
2 The Defendant lacks information sufficient to admit or deny the allegations

contained in Paragraph 2 of the Complaint and, to that extent, denies them.
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 4 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 2 of 7

To the extent that the Paragraph refers to a written document, the Defendant
states that the document speaks for itself.
3; The Defendant admits that it operated the M.V. Elliott Bay renamed the

M.V. Dally (“the Vessel’); deny the remainder of the allegations contained

in Paragraph 3.

4, The Defendant denies the allegations contained in Paragraph 4 of the
Complaint.

2: The Defendant lacks information sufficient to admit or deny.

6. The Defendant denies the allegations in Paragraph 6.

7 The Defendant denies the allegations in Paragraph 7.
WHEREFORE, the Defendant prays that the Complaint be dismissed, together with costs,
fees, and any further relief deemed just and proper. |

Affirmative Defenses

 

First Defense
8. The Court lacks personal jurisdiction over the Defendant.
Second Defense —
9. The Court should enforce any forum selection and choice-of-law clauses

that may have been included in the Charter Party’s forum selection

 

provision.
Third Defense
10.‘ If there was any loss or damage to the cargo as alleged in the Complaint,

which is denied, such loss or damage arose or resulted from the condition of
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 5 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 3 of 7

11.

12.

13.

the cargo when delivered, or from inherent defects, quality or vice of the
cargo or insufficiency of packing or stowing, or by act or omission of the
shipper or owner of the cargo, their agents or representatives at the ports of
loading and discharge, and the Defendant is not under any liability therefor.
Fourth Defense
Due diligence was used to ensure that the Vessel was seaworthy and ensure
that it was properly manned, equipped and supplied, and make the holds
and all other parts of the Vessel in which the cargo was carried safe and fit
for its reception, carriage, and preservation in accordance with all applicable
contracts and statutes. If the cargo sustained any loss or damage while
aboard the Vessel, the Defendant is not under any liability therefor.
Fifth Defense
If any loss or damage to the cargo occurred, as alleged in the Complaint,
while on the Vessel, and if it be held that the loss or damage arose or
resulted from the act, neglect or default of the Masters, mariners, pilots, or
servants of the carrier in the navigation or in the management of the Vessel,
which is also denied, the Defendant is not liable under any liability therefor.
Sixth Defense
If any loss or damage to the cargo occurred while aboard the Vessel, as
alleged in the Complaint, and any loss or damage was due to an act of god,

perils, dangers, or accidents of the sea or other navigable waters, or latent

 
 

 

Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 6 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 4 of 7

14.

15.

16.

defects not discoverable by due diligence, the Defendant is not under any
liability therefor.

Seventh Defense
If any loss or damage to the cargo, as alleged in the Complaint, occurred
while it was on board the Vessel, which is denied, such loss or damage
arose without the Vessel’s and its Owner’s actual fault or privity and
without fault or neglect of its agents or servants or anyone for whom it is
responsible.

Eighth Defense
If it be proved at trial that the alleged loss or damage arose or resulted from
a cause for which the Vessel is not liable under any of the provisions of the
Charter Party and/or the bills of lading and/or the United States Carriage of
cargo by Sea Act, 33 U.S.C. §§1300-15 (‘COGSA”) and/or the
International Convention for the Unification of Certain Rules Relating to
Bills of Lading, dated at Brussels 25 August, 1924 ("The Hague Rules”),
and/or any other domestic or foreign legislation, rules, statutes, treaties or
conventions, if applicable, the Defendant will claim the benefit thereof and

be relieved of any liability with respect to Plaintiff's claim.

Ninth Defense

If Plaintiff is entitled to any recovery, which is denied, such recovery must
be computed in accordance with the terms of the contracts of carriage and

the provisions of any applicable statute, including COGSA, or any other
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 7 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 5 of 7

applicable domestic or foreign legislation, rules, statutes, treaties or

conventions, and can in no event exceed $500 per package.

Tenth Defense

17. If any loss or damage to the cargo, as alleged in the Complaint, occurred
while it was on board the Vessel, which is denied, such loss or damage
arose or resulted from the act or neglect of third-parties over whom the

Defendant had no control and for whom it has no liability.

Eleventh Defense
18. The Plaintiff fails to state a claim upon which relief may be granted. yon
WHEREFORE, the Defendant demands judgment dismissing the Complaint 7 sy
against it, together with costs, attorneys’ fees and disbursements in defending this action \ mS
N

and all other relief that this Court may seem just and proper.
THIRD-PARTY COMPLAINT

Defendant and Third-Party Plaintiff, Pacific Basin Handysize Limited and Pacific
Basin Handysize (HK) Ltd. (“PBHS” or “Third-Party Plaintiff’), complaining of the Third-
Party Defendant, Tung Ho Steel Enterprise Corporation of Taiwan (“Tung Ho” or “Third-
Party Defendant”), alleges:

1, This is an admiralty or maritime claim oitnin oe of Rule 9(h) of

the Federal Rules of Civil Procedure and the action falls within the Court’s

subject matter jurisdiction pursuant to 28 U.S.C. §1333.

 
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 8 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 6 of 7

2. On or about January 10, 2018, Pacific Basin Handysize Limited and Tung
Ho entered into a Charter Party Fixture Note (“Charter Party”), for the
carriage of the cargo from Taichung, Taiwan, to Los Angeles, California.

a. The cargo was to be shipped by Tung Ho, carried by Pacific Basin
Handysize Limited, and consigned to the Plaintiff.

4, After obtaining the Assignment of cargo, on March 6, 2019 Plaintiff filed
suit against PBHS and the Vessel. The Complaint alleges, among other
things, that the Plaintiff sustained damages with respect to certain goods,
described as 12,538.832 metric tons of steel beams, that were damaged
while being transported on board the Vessel.

5. Pacific Basin Handysize Limited entered into the Charter Party directly

 

with Tung Ho, which chartered the Vessel to fulfill the terms of the contract
with the Plaintiff.
6. If the cargo was damaged as alleged in the Complaint, said damage was due

to breach of the Charter Party and/or negligence by Tung Ho., or of those

 

for whom it is responsible.

3 3t 4 WHEREFORE, Third-Party Plaintiff prays:

i. That judgment be granted in favor of the Plaintiff directly against
Tung Ho pursuant to fed. R. Civ. P. 14(c) for the entire amount of

any liability that may be judicially determined; alternatively,

 
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 9 of 11

Case 1:19-cv-02063-KPF Document 25 Filed 03/20/20 Page 7 of 7

ii. That PBHS be granted indemnity from Tung Ho for the entire
amount for which PBHS may be found liable to Plaintiff;
alternatively,

iii. That PBHS be granted contribution from Tung Ho towards any
amount for which PBHS may be found liable to Plaintiff; and
iv. That PBHS be granted such other and further relief as may be just
and proper in the circumstances, including costs and reasonable
attorneys' fees and disbursements incurred to defend against
Plaintiff's claims in the action in chief.
Dated: New York, New York

March 20, 2020
Wanchoo Law Offices, LLP

Ki. Leonel .

Rahul Wanchoo

Aglaia Davis

Wanchoo Law Offices, LLP

350 Fifth Avenue, 59" Floor

New York, New York 10118

Phone: (646) 593-8866

Fax: (646) 355-0244

E-mail: rwanchoo@wanchoolaw.com

By:

 

 

 
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 10 of 11 I

tf

Case 1:19-cv-02063-KPF Document 27 Filed 03/23/20 Page 1of1 ‘pie

AO 441 (Rev. 07/10) Summons on Third-Party Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of New York

Plaintiff
Vv.
Pacific Basin Handysize Ltd. et. al.
Defendant, Third-party plaintiff
Vv.
__ Tung Ho Steel Enterprise Corporation
Third-party defendant

Civil Action No. 19-cv-02063 (KPF)

 

|

 

 

SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant's name and address) Tung Ho Steel Enterprise Corporation
6F, No.9, Sec. 1, Chang-an E. Rd.
Taipei City 10441

Taiwan

  

_ _” A lawsuit has been filed against defendant _ Pacific Basin Handysize _, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff Best-Steel Trade Corp.

 

 

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fd. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:

RAHUL WANCHOO
24 Old Chimney Road
Upper Saddle River, New Jersey 07458. U.S.A.

It must also be served on the plaintiff or plaintiff's attorney, whose name and address are:
HAROLD M. KINGSLEY

CLERK OF COURT

/s/ S. James _
Signature of Clerk or Deputy Clerk

 

 

 

 
Case 1:19-cv-02063-KPF Document 30 Filed 04/09/20 Page 11 of 11

 

 

 

 

 

  

 

 

 

 

|

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 98-00-00-36A
P SEE aE EAL
LAT RMR AEA B He
ef _ eC
Lf INF | =
gl eatent _ IRIS FTB OA 8
lee “RREARELA + CRORE ~ 8
ie 104 ZEIGT PLU RARE 1 Be 9 Si 6 BE 3
i weet pease une cena maar oS
' : Tos
é os oe , aes
: dk: é ——____—_—
Ps MeL LEA SoTOAERS MefOrnevs ATLAW -=
Lee BRN 100 3b FP EE JR Hy 8-H 21 HEI S
es 4 21, LANE 8, Gunna ouow attire 1 ee S
) 2t % > TEL: 886-2-23811997 FAX: #845-237035 i
| aa
|
~ 6,0003%.(1005%) 101.09. 180 95mm(147g/m? 6.4%) 41 F)
| ateen plage 27 |
| iit m/e,
a) ig | AACR RO at
4 | #4 hee Pa”
iia
Vile w SS
jf) B | Gbomea
P| Dietriteeen & A
. Ogu
O wee Bt Ra
| CONS ERE ep ae ‘
oN oO ie B
} - 5% HB
ie

 

 

 
